Exhibit 16.1 October 30, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by FactSet Research Systems Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of FactSet Research Systems Inc. dated October 30, 2013. We agree with the statements concerning our Firm included under Item 4.01 in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP, 300 Atlantic Street, Stamford, CT 06901 T: (203) 539 3000, F: (813) 207 3999, www.pwc.com/us
